M wmf
F4 REPUBILQUE DEMOCRATIQUE DU CONGO NY CPL

ae
ROVINCE DE L'EQUATEUR
RCONSCRIPTION FONCIERE DE MBANDAKX Mbandaka, le... Ÿ RENE 7201.
vision des titres Immobiliers
BP. 5 d
. N°2.44.2/. RE.
Re: À Mensieur le Dérecteur Général
Er D de la Seciété Plantatieons et
signer
D sponss pr
idfé dé...at. LISNEASA

Q/Befalanbeka Monsieur,

J'ai l'honneur de vous faire parvenir
en annexe, un projet de contrat de concession perpétuelle en double exemplaire
que je vous prie de me renvoyer dûment revêtu de votre signature sous la

rubrique « L'EMPEYTEOTE_ » au bas du dernier feuillet avec indication de
preuve de paiement.

Les frais à payer s' »lèvent à la somme de
. Francs Congolais dont les détails ci-après :

D Re 265,700

a) Taxe contrat = 22.500 EC > 7%
b) Taxe d'enregistrement = 22 °500 FC
c) Taxe P.V. de constat = 13,500 EG
d) Taxe P.V. de mesurage = 13.500 FC
e) Taxe croquis = 68-000 FC
f) Loyers impayés de = = FC
q) Intérêt de retard (40%) = ss FC
h) Prix de référence (25 sms) = 185.700 REC

265-100 FC
Montant que je vous invite à verser au
Ë ë é ion de la note
compte N°200308 Chez la Banque Centrale du Congo sur présentation de la n

de perception dûment établie par l'ordonnateur de la DGRAD (ou de la DGREOQ)
attaché à la Division des Titres immobiliers à Mbandaka.

Veuillez agréer, MenaiauTy

L'assurance de ma considération distinguée

QUÉDEMOCRATIQUE DU CONGO Lieu-dit

ROMINGE DE L'EQUATE]

(GE ! UR:

È 5 d ON F L
SERIBTION FONCIERE DE MBANDAKA à

ASION\DES TITRES IMMOBI
Ë LIERS F î
BP. 1.005 — MBANDAKA Mid.

JÊRTRAT D'EMPHYTEOSE N° D8/E. 657 DU
“ERME DE BAIL : VINGT - CINQ (25) ANS.-

épubiiqt Démocrätique du Congo, représentée par -Le Gouverneur” ds
., agissant en vertu des’ pouvoirs qui lui sont conférés par Ace 14

._. Prevince, A : s
' » € Sionnance n° 74-148 du 20 Juillet 1974 portant mesure d'exécution GE

joi 21 du 20 Juillet 1973 portant régime générale des biens, régime foncier 2
jen sqime des sûretés, telle que modifiée et complétée à ce jour par la loi n° 80-
0152 + 1980, ci — après dénommée « LA REPUBLIQUE », de premier part,

La Seciété ATIONS ET HUILERIES DU CONG s.Asimmatriculée

au aumére CD, N/ROCM/14-8-5579,1dentificntien Nationale

AO1148Y,ayant sen siége secial eu aun re
Lutete dan la Cemaune de la Genbe à kinshasa,représéntée par
sen Directeur Général,Mens UYINDULA:

ep ee entend cie 298 2 es ee

een amer en 00 me me Een me En ne

cts _= République concède € .
d'emphytéote sur une parcelle de terre à usège AGRICOLE s .
superficie de 150h,59a9 37080 à ….Iagemée . portan

| D du plan cadastral de |ä localité Beteks Station
représentées. par:un jiséré jaune ab croquis nu
1à25e memes

présent contrat fait suite au contrat n° D8/E 15/09/2025: mé pat
t intervenu pour un terme de Vingt — Cinq (25) ans renouvelable, prenant
5 se SA l'expiration duquel il sera renouvelé pour
pour autant que je terrain ait ne conforn LA
tions contra tuelles et rèql phytéote, Le de
elle sera Î conformément au e ce renouve Et

numéro
et dont le
znnexé dre

s limites sont noue
ssé à l'(écnelle de

5 J :
e mis en

res sont payables annuellement et F

jer Janvier née conformément à là procédi
ion le premier Janvier de chaque année cor
pa aides # et 5 de la loi 4 04/015 du 16: Juillet 2004 fixan

clature des actes générateurs des recettes administratives, judiciei
..maniales et de participation ainsi q! jités de perception

; redevances et taxes rémunératoi

MÉLes:

ue leurs moda

| sui \a mise en
de maintenir et de poursuivre en
see cusmentionne

prescriptions du contrat d'emphytéose

L'ymphytéote est

ner ( {2 & : U
“t atorrnément aux
DEUX
IEME ET DERNIER FEUILLET DU CONTRAT D'EMPHYTEOSE N° DE 65%

{S: L'emphyté
y! + m| ñA |
f phytéote ne peut changer la destination du terrain sans l'autorisalion expresse

Sr

du 20
ce jour

contrat
de en
1oment

prises
\ise en

élire

de la

POUR LA REPUBLIQUE

LE GOUVERNEUR DE! PROVINCE
INTERIMATRE

ze devance et taxes rémunératoires

29 41 ur montant total de 246$ 70v FC AU
Basé suivant quittance n° 77 ZX

du 23/05 120485

| RECEVEUR DE LA DGRAD JEB
L &®

ATION DE PAIEMENT DERAD

ATTESTATION C

[Afrique a4
e notre den
de COF

4

ationale pOur

. { ”
: n, Nous soussiqnes, Banque imté
Congo, “B l'A C". attestons pa

pHC/BOTEKA INGENDIE €

8

4

Édereau n°30101

Charges dés I can

ri

ferts

